Exhibit 99.1 VAALCO Energy, Inc. 4600 Post Oak Place, Suite 309 Houston, Texas 77027 December 21, 2010 Mr. James C. Flores Chairman, President & Chief Executive Officer Plains Exploration & Production Company 700 Milam Suite 3100 Houston, TX Dear Jim, VAALCO Energy has decided to pursue potential oil and gas opportunities onshore in the United States.In order to avoid any real or perceived conflicts of interest between Plains Exploration and VAALCO I hereby submit my resignation from the Board of Directors Plains Exploration and Production Company. I congratulate you, your management team and the Board of Directors for the professional manner in which Plains conducted its business and I wish you and your team continued success in the future. Sincerely /s/Robert L. Gerry III Robert L. Gerry III
